Citation Nr: 0411182	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  95-41 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 17, 1991, for 
an award of a total disability rating for compensation purposes on 
the basis of individual unemployability (TDIU).

2.  Whether a timely substantive appeal was received following a 
July 1998 rating decision which terminated a TDIU, effective April 
17, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1968 to April 1972.  

This matter, which has a lengthy and complex procedural history, 
comes before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in January 1994, in 
pertinent part, granted an award of a TDIU, following a January 
1994 Board decision so directing.  

The RO assigned an effective date of April 17, 1991 for that 
benefit.  In September 1995, the veteran timely disagreed with the 
effective date assigned for the award of the TDIU, and perfected a 
timely substantive appeal.  In June 1997, the Board remanded that 
claim for further development.  A supplemental statement of the 
case (SSOC) was issued in May 2002.  The claim was returned to the 
Board.  In February 2003 the Board remanded the claim to afford 
the veteran a requested hearing.

During the pendancy of the veteran's appeal, in May 1998, the RO 
proposed termination of his TDIU benefits, effective May 1, 1991.  
He continued to receive compensation for service-connected 
disabilities evaluated as 80 percent disabling.  

The proposal to terminate the TDIU award was implemented by the RO 
on rating action in July 1998.  The veteran disagreed with the 
rating decision wherein the RO terminated his TDIU benefits during 
a hearing conducted in May 1999.  A statement of the case (SOC) 
was issued in November 1999.  He testified regarding the propriety 
of the termination of the award of the TDIU and his belief that he 
had filed a timely substantive appeal, at a September 2003 Travel 
Board hearing, a transcript of which has been associated with the 
claims file.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal for an effective date prior to April 17, 1991 for 
an award of a TDIU.

2.  The December 1990 decision wherein the Board denied 
entitlement to a TDIU was a final decision on that issue, since 
the veteran did not submit a request for reconsideration to the 
Board or appeal that decision to the United States Court of 
Appeals for Veterans Claims.

3.  There was no verbal or written communication or medical 
encounter prior to April 17, 1991 which could be construed as a 
formal or informal claim for an award of a TDIU following the 
Board's December 1990 decision.

4.  The veteran timely disagreed with the July 1998 termination of 
a TDIU at his May 1999 personal hearing.

5.  The veteran did not submit a substantive appeal to the Board 
within 60 days following the issuance of a November 1999 SOC 
regarding termination of a TDIU.

6.  The veteran's claim of entitlement to a TDIU or reinstatement 
thereof submitted in August 2002 did not constitute a timely 
substantive appeal to the Board.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to April 17, 1991, 
for an award of a TDIU are not met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002).

2.  The jurisdictional prerequisites for appellate consideration 
by the Board of the propriety of a July 1998 RO termination of an 
award of a TDIU have not been met.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, there have been numerous 
changes in laws governing veterans' benefits, in VA regulations, 
and in the interpretation of laws and regulations governing 
veterans' benefits.  

One of the changes in the applicable law during the pendency of 
this claim was enactment in November 2000 of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and information 
necessary to substantiate his or her claim and inform the claimant 
whether he or she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that the duty 
to assist includes providing a medical examination or obtaining 
medical opinion if necessary to make a decision on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions under the 
VCAA.  Summarizing briefly those actions, in a January 1994 rating 
decision, more than 5 years prior to enactment of the VCAA, the RO 
explained that the effective date for the grant of a TDIU was the 
date of receipt of the claim underlying the grant.  



In March 1996, the veteran had an opportunity to express his 
contentions in a personal hearing.  By a SOC issued in March 1996, 
the RO reiterated the finality of the Board's December 1990 
decision.

By a SSOC issued in October 1996, the RO again explained that any 
effective date prior to April 17, 1991 for an award of a TDIU 
could not be granted because the decision of December 1990 wherein 
the Board determined that the requirements for an award of a TDIU 
had not been met was final, and the veteran's claim for that 
benefit was not resubmitted until April 17, 1991.  The Board's 
June 1997 Remand further addressed what evidence might 
substantiate the veteran's claim for an effective date prior to 
April 17, 1991, for the award of a TDIU.  

In a May 2002 SSOC, the RO notified the veteran of the enactment 
of the VCAA and the basic provisions of that act.  The RO provided 
additional information regarding the provisions of the VCAA in a 
March 2003 letter, which specifically advised him to tell VA about 
"any additional information or evidence" that he wanted VA to 
assist him to obtain.  Moreover, he had an opportunity to present 
or identify evidence at his Travel Board hearing in September 
2003.

The VCAA provides that the duty to assist includes providing any 
medical examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  In this case, the effective date of 
the award of a TDIU was not based on medical evidence or opinion, 
but rather on the laws and regulations applicable to finality of 
RO and Board decisions, and there was no duty to provide medical 
examination or to obtain a medical opinion. 

The many communications of record, beginning in January 1994, more 
than 10 years ago, and including two personal hearings at the RO 
and a Travel Board hearing, amply demonstrate that VA has complied 
with VCAA requirements to notify and assist the veteran to develop 
his contentions, and that he had numerous opportunities to 
identify or describe any evidence that might be relevant.  


The Board notes that, since the prerequisites for jurisdiction 
over the veteran's claim that termination of a TDIU was not proper 
were not met, and the Board has not accepted jurisdiction of that 
issue, discussion of the application of the VCAA to this case does 
not include discussion of the termination of the award of a TDIU.  
It has been more than one year since the RO last advised the 
claimant of the provisions of the VCAA, in a March 2003 letter, 
and appellate review of the claim may proceed.  

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, as noted in this case, the initial actions of the RO and 
two Board decisions had been issued prior to enactment of the 
VCAA.  The veteran was advised of the enactment of the VCAA soon 
after the act was signed into law, and was advised of the 
provisions of the VCAA several times before his claim was returned 
to the Board following the 1997 Remand.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  While 
the CAVC did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 428, 429.  



On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  

The only way the AOJ could provide such a notice in cases such as 
this, where initial adjudicative determinations and Board 
decisions were issued prior to enactment of the VCAA, however, 
would be to vacate all initial adjudicative determinations which 
had not yet become final when the VCAA was enacted, and would 
nullify the notice of disagreement and substantive appeal of the 
initial adjudication in this case that were filed by the appellant 
to perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 38 
U.S.C.A. § 5103(a).  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 428, 429.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice as to the claim addressed in this decision was 
harmless error.  While the notice of enactment of the VCAA 
provided to the veteran in May 2002 was not given prior to the 
first RO adjudication of the claims, the notice was provided by 
the RO prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  
The claimant has been provided with many opportunities to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  The Board finds that there is no prejudicial error to 
the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was advised that 
he should identify "any evidence" he wanted VA to obtain, and was 
afforded numerous opportunities to do so.  The Board finds that 
the many notifications of record are adequate to notify the 
veteran that he should submit or identify any evidence he had 
regarding his claim.

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claims may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has fully 
satisfied its duties to inform and assist the veteran as to the 
claim addressed in this decision in this case.  
Factual Background

By a statement received in July 1986, the veteran requested 
increased evaluations for his service-connected disabilities, and 
requested that he be considered for a TDIU.  That claim was denied 
by the RO in a rating decision issued in October 1986.  The 
veteran again sought an increased evaluation for his service-
connected disabilities in February 1988, and that claim was denied 
in July 1988.  In August 1988, the veteran disagreed with that 
determination, and again stated that he was unemployable.  He 
indicated that he was willing to attempt vocational rehabilitation 
to become employable.  

The claim for unemployability was denied, and following the 
veteran's timely disagreement, a SOC was issued in June 1989.  He 
requested a personal hearing.  At his December 1989 hearing, he 
requested that his testimony be considered his timely substantive 
appeal as to the claim for a TDIU.  

By a decision issued in December 1990, the Board denied the 
veteran's claim for a TDIU.  That denial included a notice of his 
right to appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims (CAVC), and advised him that the 
period in which to file an appeal was 120 days from the date of 
mailing of the notice of the Board decision.  The notice advised 
him of the address of the CAVC.  He did not appeal the Board's 
December 1990 decision to the CAVC.

The record also reflects that the veteran was seen in vocational 
rehabilitation counseling and eligibility for vocational 
rehabilitation services was established in October 1986.  However 
after unsuccessful in attempts to work toward an associate degree 
in microcomputer technology, a determination was made in May 1989 
that achievement of a vocational goal was not reasonably feasible 
for him, and he was so notified in June 1989.  In May 1990, after 
his appeal of the denial of entitlement to an award of a TDIU was 
transferred to the Board, he disagreed with the decision denying 
continued vocational rehabilitation services.  In April 1991, a 
SOC regarding the reasonable feasibility of his achievement of a 
vocational goal was provided to the veteran.  



By a statement received by VA on April 17, 1991, the veteran's 
representative argued that the VA decision that vocational 
rehabilitation was in feasible for the veteran was evidence 
supporting his application for TDIU benefits, and the 
representative requested "reconsideration" at the RO of the claim 
for TDIU.  

The RO accepted this statement as a new claim for benefits.  By an 
August 1991 rating decision, issued in September 1991, the veteran 
was advised that his claims for increased evaluations for his 
service-connected disabilities and his claim for a TDIU had been 
denied.  At a personal hearing conducted in November 1991, he 
specifically testified that he disagreed with the August 1991 
rating decision regarding a TDIU.  

Thereafter, in January 1994, the Board granted a TDIU, and the RO 
assigned an effective date of April 17, 1991.  The veteran timely 
disagreed with the assigned effective date, following and issuance 
in July 1995 of a SOC regarding an earlier effective date for the 
award of a TDIU, the veteran submitted a timely substantive appeal 
in September 1995.  

At a personal hearing conducted in February 1996, the veteran 
testified as to his belief that he was entitled to an effective 
date for a TDIU in August 1988 when he first applied for TDIU 
benefits.  Another hearing was conducted in October 1996, and at 
that hearing, he testified that in the 1990 tax year he had made 
about $17,000.  At his October 1996 personal hearing, he contended 
that his service-connected disabilities were becoming worse, and 
the RO apparently accepted these contentions as a claim for 
increased evaluations for the service-connected disabilities.  

In December 1996, the veteran was notified that his appeal was 
been transferred to the Board.  In June 1997 the Board remanded 
the claim for an effective date prior to April 17, 1991 for an 
award of a TDIU.  

In April 1997, the VA Office of Inspector General (OIG) requested 
that a field examination of the veteran's receipt of a TDIU be 
conducted.  Following the requested field examination, the VA OIG 
issued a report which directed that the veteran's TDIU be 
terminated, because he had business income which had not been 
reported to VA.

By a letter issued on May 8, 1998, the RO notified the veteran 
that VA proposed to terminate the award of a TDIU, reducing his 
monthly compensation benefits payments, effective May 1, 1991, to 
the level warranted by his service-connected disabilities, then 
evaluated as 80 percent disabling.  The RO notified him that he 
could submit evidence and that evidence submitted within 60 days 
would be reviewed prior to making any change in the payments.  He 
was also notified that he could request a hearing but that a 
hearing request would not change the date of the proposed 
adjustments in benefits.  In June 1988, he requested a personal 
hearing.  He noted, however, that he was planning to undergo open-
heart surgery and he requested that the hearing not be scheduled 
until he had had an opportunity to recover from that surgery, so 
that he could be present at the hearing.  In July 1998, he stated 
that he had undergone five cardiac bypasses.  

The proposal to terminate the TDIU award was implemented by the RO 
in a rating decision issued in July 1998.  The veteran was 
thereafter notified that the termination of the TDIU as of May 1, 
1991, resulted in an overpayment to him in the amount of $72,062.  
In February 1999, he was notified that his request for waiver of 
that overpayment had been denied. 

The veteran was afforded VA examination in July 1998, and in a 
January 1999 rating decision, issued in February 1999, the RO 
denied the claims for an evaluation in excess of 70 percent for 
chronic brain syndrome and in excess of 20 percent for low back 
strain, for a combined 80 percent evaluation.

The hearing the veteran requested in June 1998 was scheduled for 
March 1999, but he canceled the scheduled hearing and requested 
that it be rescheduled, stating that he was not yet physically 
able to attend a hearing.  The requested hearing was rescheduled 
and was conducted in May 1999.  


The veteran's testimony was accepted as a notice of disagreement 
with the July 1998 rating decision and a SOC was issued in 
November 1999.  In that SOC, the RO advised him of the evidence 
received, adjudicative actions and pertinent laws and regulations 
regarding the termination of the award of the TDIU.  The cover 
letter specifically stated:

The enclosed statement of the case is our response to your recent 
notice of disagreement with our decision in your case.  It lets 
you know how we reached our decision and will help you decide 
whether to continue your appeal to the Board of Veterans' Appeals.

If you do decide to continue your appeal, you will need to file a 
formal appeal.  You can do that by completing and filing the 
enclosed VA Form 9, Appeal to Board of Veterans' Appeals.  Please 
read the instructions with the VA Form 9 carefully.  They tell you 
what you need to do, and how much time you have to do it, if you 
want to continue your appeal.  

By a contact with the RO in December 2000, the veteran reported 
that he had been released from the created overpayment and wanted 
to reinstate his TDIU benefits.  He submitted a formal claim for 
reinstatement of those benefits in June 2001.  He provided a copy 
of an Order of United States District Court for the Western 
District of Texas granting a motion by the United States attorney 
to dismiss charges of fraudulent acceptance of benefits, without 
prejudice.  In August 2001, the veteran submitted a statement 
requesting that no funds be withheld from his benefits until he 
was afforded a hearing.

By a letter issued in November 2002, the RO notified the veteran 
that no timely substantive appeal had been received with respect 
to a July 1998 rating decision wherein it had terminated an award 
of a TDIU effective April 17, 1991.


In February 2003, the Board remanded the claim for an effective 
date for an award of a TDIU prior to April 17, 1991, for 
clarification as to whether the veteran's request for a hearing 
submitted in connection with that appeal was a request for a 
hearing before the regional office or before the Board.  The 
veteran clarified that he was requesting a hearing before the 
Board.  

The requested Travel Board hearing was conducted in September 2003 
in Waco, Texas.  At that hearing, the veteran testified that he 
had timely appealed the impropriety of termination of an award of 
a TDIU, and that he was entitled to an effective date prior to 
April 17, 1991 for the award of a TDIU.  He testified that he had 
not been gainfully employed since the middle 1980s, and had first 
sought an award of a TDIU in about 1986.  


Analysis

Earlier Effective Date

The veteran contends that an award of a TDIU should have been 
granted as early as 1988, prior to April 17, 1991.  The facts and 
procedural history of the claim, as noted above, establish that 
the Board issued a December 19, 1990 decision wherein it had 
denied entitlement to a TDIU, and the veteran did not appeal that 
decision to the CAVC or request reconsideration before the Board.  

The statutory provisions are clear.  When a Board decision is 
issued, that Board decision subsumes all prior RO decisions on 
that matter.  38 U.S.C.A. § 7104(a).  

Accordingly, the December 1990 decision wherein the Board denied a 
TDIU subsumed the RO's denial of the veteran's 1988 claim for a 
TDIU, and his 1998 contentions provide no basis for an effective 
date prior to April 17, 1991, by operation of law.  See Sabonis v. 
Brown, 6 Vet. App.426 (1994).


The law and regulations state generally that the effective date of 
an evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is the later.  (Emphasis added).  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

In this case, the veteran's contentions that he was individually 
unemployable prior to April 17, 1991 cannot, as a matter of law, 
serve as a basis for an effective date for the grant of a TDIU 
prior to April 17, 1991, because the finality of the December 19, 
1990 Board decision precludes consideration of those facts.

The Board notes that the veteran could, in theory, establish 
entitlement to an effective date prior to April 17, 1991, by 
establishing that there was clear and unmistakable error (CUE) in 
the Board's December 1990 decision.  38 C.F.R. § 3.105(a).  
However, the veteran has not specifically raised that argument.  

A motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to give 
due process, or any other general, non-specific allegations of 
error, are insufficient to satisfy the requirements, and such 
arguments have not been raised in this case.  

The veteran appears to contend, in essence, that a June 1989 
denial of further vocational rehabilitation benefits that he 
disagreed with in May 1990, and which remained open at the time of 
the December 1990 Board decision was, in effect, a claim for a 
TDIU which was not subsumed by the December 1990 Board decision.  
The Board does not agree that the veteran's May 1990 disagreement 
with termination of vocational rehabilitation benefits may be 
interpreted as a claim for TDIU benefits.  

Even assuming that a claim for vocational rehabilitation benefits 
could, if liberally construed, be considered as a claim for a 
TDIU, an award of a TDIU could not, consistent with 38 U.S.C.A. § 
5110, be granted prior to December 19, 1990, even though the claim 
for vocational rehabilitation was received prior to that date.  
However, the Board finds that, under the circumstances of this 
case, the veteran's claim for reinstatement of vocational 
rehabilitation benefits was not equivalent to a claim for a TDIU.  

In summary, the Board decision issued in December 1990 denied 
entitlement to a TDIU, and subsumed all prior rating decisions on 
that issue.  No claim of entitlement to a TDIU submitted prior to 
December 1990 remained open after that Board decision was issued, 
as a claim for a TDIU is considered a claim for an increased 
evaluation, see 38 C.F.R. § 4.16, and the statute clearly states 
that a claim which is the subject of a final disallowance may not 
be granted prior to the date of receipt of a new claim for the 
increased evaluation.  Given the December 19, 1990 Board decision, 
there are no circumstances which would allow an award of a TDIU 
prior to December 19, 1990.  

If the veteran were to have submitted a new claim for a TDIU on 
December 20, 1990, that would be the earliest date on which a new 
claim for a TDIU could be granted.  However, in this case, the 
veteran did not submit a new claim for an increased evaluation for 
any service-connected disability, or for his combined service-
connected disabilities, until April 17, 1991.  Moreover, as he 
contends that his individual unemployability had been present for 
a lengthy period prior to April 17, 1991, consideration of 
increased disability during the period from December 20, 1990 to 
April 17, 1991 under 38 C.F.R. § 3.400 is not applicable.  Harper 
v. Brown, 10 Vet. App. 125 (1997) (holding that "38 U.S.C. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are not applicable when the 
factually ascertainable increase in severity occurred more than 
one year prior to receipt of the claim for increased 
compensation); see also VAOPGCPREC 12-98.

Thus, April 17, 1991 was the earliest appropriate date on which a 
TDIU could be granted, consistent with the governing laws and 
regulations.


Timeliness of Substantive Appeal

The Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108.  Under the 
provisions of 38 U.S.C.A.§ 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  The law requires that an appeal must be 
timely.  More specifically, a veteran must initiate an appeal by 
filing a Notice of Disagreement within one year from the date the 
local VA office mails notice of an adverse determination; and, he 
must perfect his appeal by submitting a Substantive Appeal within 
60 days of the date the VA office mails him a Statement of the 
Case, or within the remainder of the one-year period after the 
date he was mailed notification of the adverse determination, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In this case, the rating decision wherein the RO implemented the 
proposal to terminate the veteran's award of a TDIU was issued in 
July 1998.  Thus, when the SOC was issued in November 1999, he had 
60 days to submit a timely substantive appeal, and he was so 
notified in the information provided to him by the RO.  The letter 
provided to him specifically notified him that he should submit a 
substantive appeal if he wished to pursue the claim.  

The veteran did not submit a VA Form 9, or submit any other 
document or make any other contact with VA which may be construed 
as an attempt to submit a substantive appeal, within 60 days.  The 
next contact he had with the RO following the November 1999 SOC 
was a May 2001 telephone contact in which he related that criminal 
charges against him had been dropped and he wanted his TDIU 
benefits to resume.  The record before the Board is devoid of any 
evidence of a formal or informal attempt to submit a timely 
substantive appeal following the issuance of the November 1999 
SOC.

Following the May 2001 contact, the veteran submitted a written 
claim for reinstatement of TDIU benefits in August 2001.  The RO 
denied that claim by a rating decision issued in January 2002.  


The veteran disagreed with that denial at his September 2003 
Travel Board hearing, and, in essence, testified to his belief 
that the adjudication of the May 2001 claim that he was entitled 
to a TDIU should be considered a timely substantive appeal.  
However, as the veteran did not submit a claim for reinstatement 
of TDIU benefits, even informally, until in May 2001, that claim 
was not submitted until more than one year after the expiration of 
the appeal period, and cannot be considered a timely substantive 
appeal under 38 U.S.C.A. § 7105.

If a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the application for 
review on appeal.  This is not a matter within the Board's 
discretion; the timeliness standards for filing appeals to the 
Board are prescribed by law and regulation.  See 38 U.S.C.A. § 
7105(a) (stating that appellate review "will" be initiated by a 
notice of disagreement and completed by a substantive appeal); cf. 
Willis v. Brown, 6 Veteran App. 433, 435 (1994) (use of word "may" 
in statute makes action discretionary).  

The Board clearly notified the veteran, by a letter issued in 
November 2002, that the record was devoid of evidence that he had 
submitted a substantive appeal following a November 1999 SOC, and 
that his next action of record was in 2001.  By a letter to the 
Board dated in January 2003, he contended that he was unable to 
submit a substantive appeal until he was provided with a copy of 
his claims files.  

To the extent that he contends that this letter should serve as a 
request for an extension of time in which to submit a timely 
substantive appeal, the Board finds that the letter, dated 
approximately three years after the period allowed for a timely 
substantive appeal expired, was not a request for an extension of 
time in which to file a substantive appeal or was not a timely 
request which could be granted.  

There is no evidence that the veteran took any action within the 
period allowed for a timely substantive appeal as to the propriety 
of termination of his award of TDIU following the July 1998 rating 
decision wherein the RO implemented the proposal for such 
termination.  

The Board does not find that there are circumstances such as error 
on the part of VA or misleading communications regarding whether a 
substantive appeal was required or when the substantive period 
expired which might warrant discretionary acceptance of 
jurisdiction in this case, if the Board has such discretion.  

As the veteran did not timely perfect an appeal with a timely 
Substantive Appeal following his disagreement with a July 1998 
termination of an award of a TDIU, the Board lacks jurisdiction to 
review the matter and must dismiss his appeal on this claim.  Roy 
v. Brown, 5 Vet. App. 554 (1993).


ORDER

Entitlement to an effective date, prior to April 17, 1991 for an 
award of a TDIU is denied.

As the Board lacks jurisdiction to review an appeal as to the 
propriety of termination of an award of a TDIU, effective May 1, 
1991, the appeal must be dismissed as a matter of law.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



